— Order unanimously modified so as to dismiss the complaint unconditionally for lack of prosecution and, as so modified, affirmed, with $20 costs and dis*823bursements to the appellant, and judgment is directed to be entered in favor of the defendant dismissing the complaint herein, with costs. Counsel’s explanation of the two and one-half years’ delay in bringing the case on for trial, due to moving his office and misplacing the file, does not satisfy the requirements of reasonableness called for by section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice. Further, plaintiffs fail to present facts indicating a meritorious cause of action. Concur — Peck, P. J., Breitel, Frank, Valente and McNally, JJ. [See post, pp. 824, 825.]